Case: 17-11733     Date Filed: 03/09/2018     Page: 1 of 2


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                             No. 16-16401 ; 17-11733
                           ________________________

                       D.C. Docket No. 1:09-md-02089-TCB

MARTIN SIEGEL,
on behalf of himself and all others similarly situated,
STEPHEN POWELL,
on behalf of himself and all others similarly situated,
HENRYK J. JACHIMOWICZ,
on behalf of himself and all others similarly situated,
LAURA GREENBERG GALE,
on behalf of herself and all others similarly situated,
CARLA DAHL,
on behalf of herself and all others similarly situated,
et al.,

                                                     Plaintiffs - Appellees,

versus

DELTA AIR LINES, INC.,
AIRTRAN AIRWAYS, INC.,

                                                     Defendants - Appellants.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                   (March 9, 2018)
                Case: 17-11733      Date Filed: 03/09/2018      Page: 2 of 2


Before WILSON and DUBINA, Circuit Judges, and GOLDBERG,* Judge. 1

PER CURIAM:

       After careful review and with the benefit of oral argument, we affirm based

on the well-reasoned decision of the district court, dated March 28, 2017.

       AFFIRMED.




* Honorable Richard W. Goldberg, Judge for the United States Court of International Trade,
sitting by designation.


                                              2